Exhibit 10.43

THE GOLDMAN SACHS AMENDED AND RESTATED

STOCK INCENTIVE PLAN (2013)

        YEAR-END SHORT-TERM RESTRICTED STOCK AWARD

This Award Agreement sets forth the terms and conditions of the         Year-End
Short-Term Restricted Stock Award (this “Award”) granted to you under The
Goldman Sachs Amended and Restated Stock Incentive Plan (2013) (the “Plan”).

1. The Plan. This Award is made pursuant to the Plan, the terms of which are
incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.

2. Award. This Award is made up of the number of Restricted Shares (“Short- Term
Restricted Shares”) set forth on your Award Statement as “        Year-End
Short-Term Restricted Stock.” A Restricted Share is a share of Common Stock (a
“Share”) delivered under the Plan that is subject to certain transfer
restrictions and other terms and conditions described in this Award Agreement.
This Award is conditioned upon your granting to the Firm the full power and
authority to register the Short-Term Restricted Shares in its or its designee’s
name and authorizing the Firm or its designee to sell, assign or transfer any
Short-Term Restricted Shares in the event of forfeiture of your Short-Term
Restricted Shares. Unless otherwise determined by the Firm, this Award is
conditioned upon your filing an election with the Internal Revenue Service
within 30 days of the grant of your Short-Term Restricted Shares, electing
pursuant to Section 83(b) of the Code to be taxed currently on the fair market
value of the Short-Term Restricted Shares on the Date of Grant. This will result
in the recognition of taxable income on the Date of Grant equal to such fair
market value (but will not affect the Vesting of your Short-Term Restricted
Shares or the removal of the Transfer Restrictions). THIS AWARD IS CONDITIONED
ON YOUR OPENING AND ACTIVATING THE ACCOUNT REFERRED TO IN PARAGRAPH 3(b), YOUR
EXECUTING THE RELATED SIGNATURE CARD AND RETURNING IT TO THE ADDRESS DESIGNATED
ON THE SIGNATURE CARD AND/OR BY THE METHOD DESIGNATED ON THE SIGNATURE CARD BY
THE DATE SPECIFIED, AND IS SUBJECT TO ALL TERMS, CONDITIONS AND PROVISIONS OF
THE PLAN AND THIS AWARD AGREEMENT, INCLUDING, WITHOUT LIMITATION, THE
ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN PARAGRAPH 12. BY
EXECUTING THE RELATED SIGNATURE CARD, YOU WILL HAVE CONFIRMED YOUR ACCEPTANCE OF
ALL OF THE TERMS AND CONDITIONS OF THIS AWARD AGREEMENT.

3. Certain Material Terms of Short-Term Restricted Shares.

(a) Vesting. All of your Short-Term Restricted Shares shall be Vested on the
Date of Grant. When a Short-Term Restricted Share is Vested, it means only that
your continued active Employment is not required in order for your Short-Term
Restricted Shares to become fully transferable without risk of forfeiture.
However, all other terms and conditions of this Award Agreement (including the
Transfer Restrictions described in Paragraph 3(c)) shall continue to apply to
such Short-Term Restricted Shares, and failure to meet such terms and conditions
may result in the forfeiture of all of your rights in respect of the Short-Term
Restricted Shares and their return to GS Inc. and the cancellation of this
Award.

(b) Date of Grant. The date on which your Short-Term Restricted Shares will be
granted, subject to the conditions of this Award Agreement, is set forth on your
Award Statement. Except as provided in this Paragraph 3 and in Paragraph 2, the
Short-Term Restricted Shares shall, unless otherwise determined by the Firm, be
delivered to your Account, and, except as provided in Paragraphs 3(d), 7 and
9(g), shall be subject to the Transfer Restrictions described in Paragraph 3(c).



--------------------------------------------------------------------------------

(c) Transfer Restrictions; Escrow.

(i) Except as provided in Paragraphs 3(d), 7, and 9(g), the Short-Term
Restricted Shares shall be subject to Transfer Restrictions until the
Transferability Date. Any purported sale, exchange, transfer, assignment,
pledge, hypothecation, fractionalization, hedge or other disposition in
violation of the Transfer Restrictions shall be void. If and to the extent
Short-Term Restricted Shares are certificated, the Certificates representing
such Short-Term Restricted Shares are subject to the restrictions in this
Paragraph 3(c)(i), and GS Inc. shall advise its transfer agent to place a stop
order against such Short-Term Restricted Shares. Within 30 Business Days after
the Transferability Date (or any other date described herein on which the
Transfer Restrictions are removed), GS Inc. shall take, or shall cause to be
taken, such steps as may be necessary to remove the Transfer Restrictions in
respect of any of such Short-Term Restricted Shares that have not been
previously forfeited.

(ii) In the discretion of the Committee, delivery of the Short-Term Restricted
Shares or the payment of cash or other property may be made directly into an
escrow account meeting such terms and conditions as are determined by the Firm,
provided that any other conditions or restrictions on delivery of Shares, cash
or other property required by this Award Agreement have been satisfied. By
accepting your Short-Term Restricted Shares, you have agreed on behalf of
yourself (and your estate or other permitted beneficiary) that the Firm may
establish and maintain an escrow account for your benefit on such terms and
conditions as the Firm may deem necessary or appropriate (which may include,
without limitation, your (or your estate or other permitted beneficiary)
executing any documents related to, and your (or your estate or other permitted
beneficiary) paying for any costs associated with, such account). Any such
escrow arrangement shall, unless otherwise determined by the Firm, provide that
(A) the escrow agent shall have the exclusive authority to vote such Shares
while held in escrow and (B) dividends paid on such Shares held in escrow may be
accumulated and shall be paid as determined by the Firm in its sole discretion.

(iii) If you are a party to the Amended and Restated Shareholders’ Agreement
(the “Shareholders’ Agreement”), your Short-Term Restricted Shares will be
subject to the Shareholders’ Agreement, except those Shares will not be
considered “Covered Shares” for purposes of Section 2.1(a) of the Shareholders’
Agreement. Until the Transferability Date, you shall not be deemed to be the
Sole Beneficial Owner (as defined in the Shareholders’ Agreement) of the
Short-Term Restricted Shares (and therefore until the Transferability Date such
Shares shall not be counted toward the satisfaction of the Transfer Restrictions
(as defined in the Shareholders’ Agreement)).

(d) Death. Notwithstanding any other Paragraph of this Award Agreement, if you
die prior to the Transferability Date, as soon as practicable after the date of
death and after such documentation as may be requested by the Committee is
provided to the Committee, the Transfer Restrictions then applicable to such
Short-Term Restricted Shares shall be removed.

4. Termination of Employment; Forfeiture of Short-Term Restricted Shares.

(a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(d), 7 and 9(g), if your Employment terminates for any reason or you
otherwise are no longer actively employed with the Firm, the Transfer
Restrictions shall continue to apply to your Short-Term Restricted Shares that
were Outstanding prior to your termination of Employment until the
Transferability Date in accordance with Paragraph 3(c).

 

2



--------------------------------------------------------------------------------

(b) Unless the Committee determines otherwise, and except as provided in
Paragraph 7, your rights in respect of Outstanding Short-Term Restricted Shares
immediately shall be forfeited, and such Shares immediately shall be returned to
GS Inc., if, before the Transferability Date:

(i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;

(ii) any event that constitutes Cause has occurred;

(iii) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm or this
Award, including, without limitation, the Firm’s notice period requirement
applicable to you, any offer letter, employment agreement or any shareholders’
agreement to which other similarly situated employees of the Firm are a party;

(iv) you fail to certify to GS Inc., in accordance with procedures established
by the Committee, that you have complied, or the Committee determines that you
in fact have failed to comply, with all the terms and conditions of the Plan and
this Award Agreement. By requesting the sale of Shares following the release of
Transfer Restrictions, you shall be deemed to have represented and certified at
such time that you have complied with all the terms and conditions of the Plan
and this Award Agreement;

(v) as a result of any action brought by you, it is determined that any of the
terms or conditions for the expiration of the Transfer Restrictions with respect
to this Award are invalid; or

(vi) your Employment terminates for any reason or you otherwise are no longer
actively employed with the Firm and an entity to which you provide services
grants you cash, equity or other property (whether vested or unvested) to
replace, substitute for or otherwise in respect of any Outstanding Short-Term
Restricted Shares.

(c) For the avoidance of doubt, failure to pay or reimburse the Firm, upon
demand, for any amount you owe to the Firm shall constitute (i) failure to meet
an obligation you have under an agreement referred to in Paragraph 4(b)(iii),
regardless of whether such obligation arises under a written agreement, and/or
(ii) a material violation of Firm policy constituting Cause referred to in
Paragraph 4(b)(ii).

(d) Unless the Committee determines otherwise, without limiting any other
provision in Paragraph 4(b), and except as provided in Paragraph 7, if the
Committee determines that, during the Firm’s         fiscal year, you
participated in the structuring or marketing of any product or service, or
participated on behalf of the Firm or any of its clients in the purchase or sale
of any security or other property, in any case without appropriate consideration
of the risk to the Firm or the broader financial system as a whole (for example,
where you have improperly analyzed such risk or where you have failed
sufficiently to raise concerns about such risk) and, as a result of such action
or omission, the Committee determines there has been, or reasonably could be
expected to be, a material adverse impact on the Firm, your business unit or the
broader financial system, your rights in respect of your Outstanding Short-Term
Restricted Shares awarded as part of this Award immediately shall be forfeited,
such Shares immediately

 

3



--------------------------------------------------------------------------------

shall be returned to GS Inc. and this Award shall be cancelled (and any
dividends or other amounts paid or delivered to you in respect of this Award
shall be subject to repayment in accordance with, or in a manner similar to the
provisions described in, Paragraph 5).

5. Repayment and Forfeiture.

(a) The provisions of Section 2.5.3 of the Plan (which require Grantees, as
determined by the Firm in its sole discretion, to either return to the Firm
Short-Term Restricted Shares, or to pay to the Firm an amount equal to such
Shares’ Fair Market Value (determined at the time such Restricted Shares became
Vested or at the time the Transfer Restrictions were released, as applicable),
in each case, without reduction for any amounts applied to satisfy withholding
tax or other obligations as set forth in Paragraph 5(b), if the Committee
determines that all terms and conditions of this Award Agreement were not
satisfied) shall apply to this Award. For the avoidance of doubt, the provisions
of Section 2.5.3 of the Plan apply to all amounts received under this Award
including all dividends received on Short-Term Restricted Shares, without
reduction for any amount applied to satisfy tax withholding or other obligations
in respect of such payment.

(b) If and to the extent you forfeit any Short-Term Restricted Shares hereunder
or are required to repay any amount in respect of a number of Short-Term
Restricted Shares pursuant to Paragraph 5(a), you also will be required to pay
to the Firm, immediately upon demand therefor, an amount equal to the Shares’
Fair Market Value (determined as of the Date of Grant) that were used to satisfy
tax withholding for such Short-Term Restricted Shares that are forfeited or
subject to repayment pursuant to Paragraph 5(a). Such repayment amount for
Short-Term Restricted Shares applied to tax withholding will be determined by
multiplying the number of Short-Term Restricted Shares that were used to satisfy
withholding taxes related to this Award (the “Tax Withholding Shares”) by a
fraction, the numerator of which is the number of Short-Term Restricted Shares
you forfeited (or with respect to which repayment is required) and the
denominator of which is the number of Short-Term Restricted Shares that
comprised the Award (reduced by the Tax Withholding Shares).

6. Termination of Employment. In the event of the termination of your Employment
for any reason (determined as described in Section 1.2.20 of the Plan), all
terms and conditions of this Award Agreement shall continue to apply (including
any applicable Transfer Restrictions).

7. Change in Control. Notwithstanding anything to the contrary in this Award
Agreement, in the event a Change in Control shall occur and within 18 months
thereafter the Firm terminates your Employment without Cause or you terminate
your Employment for Good Reason, all of the Transfer Restrictions and risks of
forfeiture with respect to your Short-Term Restricted Shares shall be removed.

8. Dividends. You shall be entitled to receive on a current basis any regular
cash dividend paid by GS Inc. in respect of your Short-Term Restricted Shares,
or, if the Short-Term Restricted Shares are held in escrow, the Firm will direct
the transfer/paying agent to distribute the dividends to you in respect of your
Short-Term Restricted Shares.

9. Certain Additional Terms, Conditions and Agreements.

(a) The delivery of Shares and the removal of the Transfer Restrictions are
conditioned on your satisfaction of any applicable withholding taxes in
accordance with Section 3.2 of the Plan. To the extent permitted by applicable
law, the Firm, in its sole discretion, may require you to provide amounts equal
to all or a portion of any Federal, State, local, foreign or other tax
obligations

 

4



--------------------------------------------------------------------------------

imposed on you or the Firm in connection with the grant, Vesting or delivery of
this Award by requiring you to choose between remitting such amount (i) in cash
(or through payroll deduction or otherwise), (ii) in the form of proceeds from
the Firm’s executing a sale of Shares delivered to you pursuant to this Award or
(iii) in Shares delivered to you pursuant to this Award. In addition, if you are
an individual with separate employment contracts (at any time during and/or
after the Firm’s         fiscal year), the Firm may, in its sole discretion,
require you to provide for a reserve in an amount the Firm determines is
advisable or necessary in connection with any actual, anticipated or potential
tax consequences related to your separate employment contracts by requiring you
to choose between remitting such amount (i) in cash (or through payroll
deduction or otherwise) or (ii) in the form of proceeds from the Firm’s
executing a sale of Shares delivered to you pursuant to this Award (or any other
Outstanding Awards under the Plan). In no event, however, shall any choice you
may have under the preceding two sentences determine, or give you any discretion
to affect, the timing of the delivery of Shares or the timing of payment of tax
obligations.

(b) If you are or become a Managing Director, your rights in respect of the
Short-Term Restricted Shares are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.

(c) Your rights in respect of this Award are conditioned on the receipt to the
full satisfaction of the Committee of any required consents (as described in
Section 3.3 of the Plan) that the Committee may determine to be necessary or
advisable.

(d) You understand and agree, in accordance with Section 3.3 of the Plan, by
accepting this Award you have expressly consented to all of the items listed in
Section 3.3.3(d) of the Plan, which are incorporated herein by reference,
including without limitation the Firm’s supplying to any third party
recordkeeper of the Plan or other person such personal information of yours as
the Committee deems advisable to administer the Plan.

(e) You understand and agree, in accordance with Section 3.22 of the Plan, by
accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of this Award in accordance with such rules and procedures as
may be adopted from time to time with respect to sales of such Shares (which may
include, without limitation, restrictions relating to the timing of sale
requests, the manner in which sales are executed, pricing method, consolidation
or aggregation of orders and volume limits determined by the Firm). In addition,
you understand and agree that you shall be responsible for all brokerage costs
and other fees or expenses associated with this Award, including, without
limitation, such brokerage costs or other fees or expenses in connection with
the sale of Shares delivered to you hereunder.

(f) GS Inc. may affix to Certificates representing Shares issued pursuant to
this Award Agreement any legend that the Committee determines to be necessary or
advisable (including to reflect any restrictions to which you may be subject
under a separate agreement with GS Inc.). GS Inc. may advise the transfer agent
to place a stop order against any legended Shares.

(g) Without limiting the application of Paragraphs 4(b) and 4(d) if:

(i) your Employment with the Firm terminates solely because you resigned to
accept Conflicted Employment; or

(ii) following your termination of Employment other than described in
Paragraph 9(g)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Short-Term Restricted Shares;

 

5



--------------------------------------------------------------------------------

then, subject to the last sentence of this Paragraph 9(g), any Transfer
Restrictions shall be removed as soon as practicable after the Committee has
received satisfactory documentation relating to your Conflicted Employment. For
the avoidance of doubt and subject to applicable law, nothing in this Paragraph
9(g) shall limit the Committee’s authority to exercise its rights under the
Award Agreement or the Plan (including, without limitation, Section 1.3.2 of the
Plan) to take or require you to take other steps it determines in its sole
discretion to be necessary or appropriate to cure an actual or perceived
conflict of interest.

(h) In addition to and without limiting the generality of the provisions of
Section 1.3.5 of the Plan, neither the Firm nor any Covered Person shall have
any liability to you or any other person for any action taken or omitted in
respect of this or any other Award.

(i) You understand and agree, by accepting this Award, that Short-Term
Restricted Shares hereby are pledged to the Firm to secure its right to such
Short-Term Restricted Shares in the event you forfeit any such Short-Term
Restricted Shares pursuant to the terms of the Plan or this Award
Agreement. This Award, if held in escrow, will not be delivered to you but will
be held by an escrow agent for your benefit. If an escrow agent is used, such
escrow agent will also hold the Short-Term Restricted Shares for the benefit of
the Firm for the purpose of perfecting its security interest.

(j) You understand and agree that, in the event of your termination of
Employment while you continue to hold Outstanding Short-Term Restricted Shares,
you may be required to certify, from time to time, your compliance with all
terms and conditions of the Plan and this Award Agreement. You understand and
agree that (i) it is your responsibility to inform the Firm of any changes to
your address to ensure timely receipt of the certification materials, (ii) you
are responsible for obtaining such certification materials by contacting the
Firm if you do not receive certification materials, and (iii) failure to return
properly completed certification materials by the deadline specified in the
certification materials will result in the forfeiture of all of your Outstanding
Short-Term Restricted Shares in accordance with Paragraph 4(b)(iv).

10. Right of Offset. The Firm may exercise its right of offset under Section 3.4
of the Plan by conditioning the payment of dividends or the removal of the
Transfer Restrictions on your satisfaction of your obligations to the Firm in a
manner deemed appropriate by the Committee, including by the application of some
or all of your Short-Term Restricted Shares.

11. Amendment. The Committee reserves the right at any time to amend the terms
and conditions set forth in this Award Agreement, and the Board may amend the
Plan in any respect; provided that, notwithstanding the foregoing and Sections
1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall materially
adversely affect your rights and obligations under this Award Agreement without
your consent; and provided further that the Committee expressly reserves its
rights to amend the Award Agreement and the Plan as described in Sections
1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of this Award Agreement
shall be in writing.

12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, (A) YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING

 

6



--------------------------------------------------------------------------------

OUT OF OR RELATING TO OR CONCERNING THE PLAN OR THIS AWARD AGREEMENT SHALL BE
FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY, PURSUANT TO THE TERMS MORE
FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL APPLY, (B) YOU AGREE TO
ARBITRATE ALL CLAIMS AS DESCRIBED IN SECTION 3.17 OF THE PLAN IN ACCORDANCE WITH
THE ARBITRATION PROCEDURE SET FORTH IN SECTION 3.17, AND (C) YOU AGREE THAT, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO ARBITRATOR SHALL HAVE THE
AUTHORITY TO CONSIDER CLASS OR COLLECTIVE CLAIMS, TO ORDER CONSOLIDATION OR TO
JOIN DIFFERENT CLAIMANTS OR GRANT RELIEF OTHER THAN ON AN INDIVIDUAL BASIS TO
THE INDIVIDUAL CLAIMANT INVOLVED.

13. Non-transferability. Except as otherwise may be provided in this Paragraph
13 or as otherwise may be provided by the Committee, and without limiting
Paragraph 3(c) hereof, the limitations on transferability set forth in
Section 3.5 of the Plan shall apply to this Award. Any purported transfer or
assignment in violation of the provisions of this Paragraph 13 or Section 3.5 of
the Plan shall be void. The Committee may adopt procedures pursuant to which
some or all recipients of Short-Term Restricted Shares may transfer some or all
of their Short-Term Restricted Shares (which shall continue to be subject to the
Transfer Restrictions until the Transferability Date) through a gift for no
consideration to any immediate family member (as determined pursuant to the
procedures) or a trust in which the recipient and/or the recipient’s immediate
family members in the aggregate have 100% of the beneficial interest (as
determined pursuant to the procedures).

14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS.

15. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly executed
and delivered as of the Date of Grant.

 

THE GOLDMAN SACHS GROUP, INC. By: Name: Title:

 

8